EXHIBIT 10.1

 

October 7, 2008

 

PERSONAL AND CONFIDENTIAL

 

Chuba Udokwu

 

Dear Chuba:

 

This letter summarizes the terms of your separation from employment with Sonus
Networks, Inc. (the “Company”) and the severance agreement and release between
you and the Company (the “Agreement”).  The purpose of this Agreement is to
establish an amicable arrangement for ending your employment relationship, to
release the Company from any claims and to permit you to receive severance pay
and related benefits.  With these understandings and in exchange for the
promises of you and the Company as set forth below, you and the Company agree as
follows:

 

A.            Separation From Employment

 

1.             Employment Status.  Your employment with the Company shall
terminate effective October 10, 2008 (the “Separation Date”).

 

2.             Final Payments.  As of the Separation Date, your salary shall
cease and you shall no longer be entitled to the payment of base salary, bonus,
commission or any form of compensation, except as set forth in this Agreement. 
The Company shall pay you (i) all earned but unpaid base salary up to and
through the Separation Date, and (ii) all accrued but unused vacation up to and
through the Separation Date.  The Company will also reimburse you for all
appropriately documented business expenses in accordance with Company policy;
provided that you submit all documentation of any such expenses within seven
(7) days of the Separation Date.

 

3.             Benefits Cessation.  As of the Separation Date, the following
benefits cease to be effective:  vacation accrual, 401k, life and accidental
death and dismemberment, flexible spending accounts and short-term/long-term
disability.   You are advised to consult Sonus’ Human Resources Department with
respect to your rights to continue certain benefits at your own expense.

 

4.             Stock Options.  As set forth in the Company’s 1997 and 2007 Stock
Option and Incentive Plans (the “Plans”) and the stock option
agreement(s) between you and the Company (the “Option Agreements”), your options
to purchase the Company’s common stock shall cease vesting on the Separation
Date.  Except as set forth herein, all of your rights and obligations to stock
options, including without limitation, vesting, exercise and expiration, are
governed by the terms and conditions of the Plans and the Option Agreements.

 

--------------------------------------------------------------------------------


 

5.             Stock Transactions.  As of the Separation Date, you will no
longer be obligated to comply with the Company’s trading black out period
restrictions regarding the purchase or sale of the Company’s stock, though you
will continue to be subject to insider trading prohibitions.

 

6.             No Other Interests in Company. You acknowledge that except as set
forth in paragraph 4 above, you are not entitled to, nor shall you make any
claim for, any other equity interest in the Company of any type whatsoever.

 

B.            Consideration

 

Subject to your execution of this Agreement, the Company will provide you with
the following:

 

1.             Salary Continuation Payments:  The Company will continue to pay
you your current base salary for a period of 37 weeks from your separation Date
(26 weeks severance plus 11 weeks remaining in 2008). The salary continuation
payments shall be paid in accordance with the Company’s normal payroll practice,
i.e., on a semi-monthly basis, and shall be subject to all applicable payroll
and withholding taxes.

 

2.             Health Insurance:  Your current health benefits (medical, dental
and vision) will continue through October 10, 2008.  After this date, you will
have the right to continue your coverage by electing COBRA.  The Company will
pay its portion of the COBRA premiums (subject to the premiums you are currently
making for such benefits) through the end of the month in which your salary
continuation payments end.  If you wish to continue COBRA after this date, all
insurance premiums, and any administrative fees associated therewith, shall be
your sole responsibility and must be paid by you not later than the due date of
such premiums and fees.  You will receive COBRA information under separate
cover.

 

3.             Taxes:  All payments set forth in this Agreement shall be subject
to all applicable federal, state and/or local withholding and/or payroll taxes,
and the Company may withhold from any amounts payable to you in order to comply
with such withholding obligations. You agree that you shall be solely liable for
and shall pay any and all taxes, costs, interest, assessments, penalties,
damages, attorneys’ fees or other losses to which you are or may be subject by
reason of the payments by the Company to you identified in Section 2 of this
Agreement or by reason of the equity interest identified in Section 4 of this
Agreement.

 

C.            General Release of Claims; Accord and Satisfaction

 

1.             Release:  In exchange for the consideration provided in
Section B, and other good and valuable consideration, the receipt of which you
hereby acknowledge, you hereby agree that you and your representatives, agents,
estate, heirs, successors and assigns (“You”) release, remise, discharge,
indemnify and hold harmless the Releasees (defined to include Sonus
Networks, Inc., its predecessors, successors, parents, subsidiaries, divisions,
affiliates, assigns, plan sponsors and plan fiduciaries, and its and their
current and former directors, shareholders, investors, fiduciaries, officers,
employees, representatives, attorneys and/or agents, all both individually, in
their capacity acting on the Company’s behalf, and in their official
capacities), of and from any and all actions or causes of action, suits, claims,
complaints, obligations, liabilities, contracts, agreements, promises,

 

2

--------------------------------------------------------------------------------


 

debts and damages, whether existing or contingent, known or unknown, suspected
or unsuspected, arising up to and including the date of execution of this
Agreement, including, but not limited to, any and all claims arising out of or
in connection with (i) your employment and separation from employment with the
Company; (ii) any federal, state or local law, constitution or regulation
regarding either securities, employment, employment benefits, or employment
discrimination and/or retaliation including, without limitation, those laws or
regulations concerning discrimination on the basis of race, color, creed,
religion, age, sex, sex harassment, sexual orientation, genetic information,
national origin, ancestry, handicap or disability, veteran status or any
military service or application for military service; (iii) any contract,
whether oral or written, express or implied, any tort, whistleblower claim or
common law claim; and (iv) your ownership of the Company’s stock.  This release
is intended by You to be all encompassing and to act as a full and total release
of any claims, whether specifically enumerated herein or not, that You have, may
have or have had against the Releasees up to the date of execution of this
Agreement.   Notwithstanding the foregoing, nothing in this Agreement shall
prevent You from filing a charge with any federal, state or administrative
agency, but You agree not to participate in, and waive any rights with respect
to, any monetary or financial relief arising from any such proceeding that
relates to the matters released by this Agreement.

 

2.             General Release by the Company.  Except with respect to any
rights, obligations or duties arising out of this Agreement, which are expressly
excluded from this General Release, the Company hereby fully, forever,
irrevocably and unconditionally releases, remises and discharges Mr. Udokwu from
any and all manner of claims, charges, complaints, demands, actions, causes of
action, suits, rights, debts, dues, sums of money, costs, losses, accounts,
reckonings, covenants, contracts, controversies, agreements, promises, leases,
doings, omission, damages, executions, obligations, liabilities, and expenses
(including attorney fees and costs) of every kind and nature whatsoever, whether
known or unknown, either at law, in equity, or mixed, that it ever had, now has,
or can, shall, or may have, by reason of, on account of, or arising out of any
matter or things that have happened, developed, or occurred before the signing
of this Agreement, including, but not in limitation of, the foregoing general
terms, any and all suits in tort or contract and any and all claims, asserted or
unasserted, arising from Mr. Udokwu’s employment with or separation from the
Company.  It is expressly agreed and understood that this release is a General
Release.  The Company agrees not to institute any charge, complaint or lawsuit
to challenge the validity of this General Release or the circumstances
surrounding its execution.

 

3.             Accord and Satisfaction.  You agree that the payments and
benefits set forth in this Agreement, together with payments and benefits the
Company previously provided to you, are complete payment, settlement, accord and
satisfaction with respect to all obligations and liabilities of the Releasees to
You, and with respect to all claims, causes of action and damages that could be
asserted by You against the Releasees regarding your employment or separation
from employment with the Company, including, without limitation, all claims for
wages, salary, commissions, draws, car allowances, incentive pay, bonuses,
business expenses, vacation, stock, stock options, severance pay, attorneys’
fees, compensatory damages, exemplary damages, or other compensation, benefits,
costs or sums.

 

3

--------------------------------------------------------------------------------


 

D.            Confidentiality of Agreement; Non-Admission

 

1.             Confidentiality.  You agree to keep the substance, terms and
existence of this Agreement and/or any discussions or negotiations relating to
this Agreement in the strictest confidence and to not reveal the terms of this
Agreement to any persons except your immediate family, your attorney,
accountant, job counselor and financial advisors, and to them only provided that
they also agree to keep the information completely confidential.  You will be
considered to have breached this Agreement if any of those individuals fails to
keep such information completely confidential.  Nothing in this Section shall
bar you from providing truthful testimony in any legal proceeding or in
cooperating with any governmental agency; provided, however, that in providing
such testimony or making such disclosures or communications, you will use
reasonable efforts to insure that this Section is complied with to the maximum
extent possible.

 

2.             No Admissions.  You understand and agree that the release and
accord and satisfaction set forth in Section C is not an admission by the
Releasees that any such claims exist and/or of liability by the Releasees with
respect to such claims.  Nothing in this Agreement, nor any of the proceedings
connected with it, is to be construed as, offered as, received as, or deemed to
be evidence of an admission by the Releasees of any liability or unlawful
conduct whatsoever, and each of the Releasees expressly deny any such liability
or wrongdoing.  The release and the accord and satisfaction in Section C are,
however, and may be asserted by any one or more of the Releasees as an absolute
and final bar to any suit or proceeding brought by You against any one or more
of the Releasees; provided, however, that nothing contained in this Agreement
shall be construed to prevent an action for breach of this Agreement itself.

 

E.             Return of Company Property

 

On or before the Separation Date, you agree to return to the Company all Company
property and materials, including but not limited to, personal computers,
laptops, diskettes, intangible information stored on diskettes, software
programs and data compiled with the use of those programs, software passwords or
codes, tangible copies of trade secrets and confidential information, cellular
phones, telephone charge cards, manuals, building keys and passes, names and
addresses of all Company customers and potential customers, customer lists,
customer contacts, sales information, memoranda, sales brochures, business or
marketing plans, reports, projections, and any and all other information or
property previously or currently held or used by you that is or was related to
your employment with the Company.  You agree that if you discover any other
Company or proprietary materials in your possession after the Separation Date,
you will immediately notify the Company and return such materials to the
Company.

 

F.             Post-Employment Obligations

 

1.             Contractual Obligations.  You confirm the existence and continued
validity of the Non-Competition and Confidentiality Agreement signed by you 
(the “Non-Compete Agreement”), which you signed as a condition of your
employment with the Company.  You agree that your obligations under the
Non-Compete Agreement expressly survive the cessation of your employment.  If
you fail to abide by your obligations under the Non-Compete Agreement, the
Company may immediately terminate all severance and related benefits set forth
in Section B in addition to, and not in lieu of, seeking all other legal and
equitable relief.

 

4

--------------------------------------------------------------------------------


 

2.             Non-disparagement Obligations. You agree not to take any action
or make any statement, written or oral, which disparages or criticizes the
Company, its management, directors, investors, or any other parties involved in
a business relationship with the Company, or its practices, or which disrupts or
impairs the Company’s normal operations, including actions or statements that
would (1) harm the reputation of the Company with its current and prospective
customers, distributors, suppliers, other business partners, or the public; or
(2) interfere with existing contractual or employment relationships with current
and prospective customers, suppliers, distributors, other business partners or
Company employees.  The Company’s directors, and officers and executives at the
Vice President level or higher, will not make any statements, orally or in
writing, which disparage you or damage your personal or professional reputation.

 

3.             Cessation of Payments In Event of Breach.  You understand and
acknowledge that, if the Company reasonably determines that you have failed to
abide by your obligations under this Section, or any other provision of this
Agreement or the Non-Compete Agreement, the Company may immediately terminate
all salary continuation payments and related benefits set forth in Section B, in
addition to, and not in lieu of, seeking all other legal and equitable relief.

 

G.            Job References

 

Any request for job references should be directed to the Company’s Human
Resources department.  Please be advised that, pursuant to Company policy, the
Company’s Human Resources personnel may only disclose your title and dates of
employment with the Company.

 

H.            Assistance in Legal Actions.

 

In the event the Company is or becomes involved in any legal action relating to
events which occurred or alleged to have occurred while you were rending
services to the Company or about which you possess any information, you agree to
assist in the preparation, prosecution or defense of any case involving the
Company including, without limitation, executing truthful declarations or
documents or providing information requested by the Company and attending and/or
testifying truthfully at deposition(s) or at trial without the necessity of a
subpoena. The Company shall compensate you for any out-of-pocket expenses you
incur performing your obligation to cooperate with the Company under this
paragraph.  The Company shall also compensate you for all time spent fulfilling
your obligation to cooperate under this paragraph, at the same hourly pay rate
in effect as of your last day of work at the Company.

 

I.              Unemployment Benefits. The Company agrees that in response to
any request for information about Employee from unemployment authorities, the
Company will state that separation was requested by the employer, there was no
misconduct on the part of the employee, and eligibility is not contested for
unemployment benefits to begin on or after the date of this Agreement.

 

J.             Notices, Acknowledgments and Representations

 

1.             This Agreement is the entire agreement between you and the
Company, and all previous agreements or promises between you and the Company are
superseded, null and void,

 

5

--------------------------------------------------------------------------------


 

except for the Non-Compete Agreement, the Option Agreement(s) and the Plan, each
of which shall remain in full force and effect in accordance with their
respective terms.

 

2.             In the event of any dispute, this Agreement will be construed as
a whole, will be interpreted in accordance with its fair meaning, and will not
be construed strictly for or against either you or the Company.  This Agreement
may not be changed, amended, modified, altered or rescinded except upon the
express written consent of both you and an authorized Company officer.  Any
waiver of any provision of this Agreement by the Company shall not constitute a
waiver of any other provision of this Agreement unless the Company expressly so
indicates otherwise.

 

3.             The law of the Commonwealth of Massachusetts will govern any
dispute about this Agreement, including any interpretation or enforcement of
this Agreement, and you hereby submit to the jurisdiction and venue of any
Massachusetts court.  This Agreement may be modified only by a written agreement
signed by you and an authorized Company representative.  This Agreement shall
not be assigned by you but shall be binding on the parties hereto and their
respective heirs, legal representatives, successors and assigns and shall inure
to the benefit of the Company’s successors and assigns.

 

4.             If one or more of the provisions contained in this Agreement
shall for any reason be held to be excessively broad as to scope, activity,
subject or otherwise so as to be unenforceable at law, such provision or
provisions shall be construed by the appropriate judicial body by limiting or
reducing it or them, so as to be enforceable to the maximum extent compatible
with the applicable law as it shall then appear.

 

5.             You represent that you have not been subject to any retaliation
or any other form of adverse action by the Releasees for any action taken by you
as an employee or resulting from your exercise of or attempt to exercise any
statutory rights recognized under federal, state or local law.

 

6.             You acknowledge and agree that you have been provided twenty-one
(21) days to consider this Agreement and to consult with counsel, and the
Company has advised you of your right to do so.  To the extent that you have
taken less than twenty-one (21) days to consider this Agreement, you acknowledge
that you have had sufficient time to consider the Agreement and to consult with
counsel, and that you do not desire additional time. This Agreement is revocable
by you for a period of seven (7) calendar days following your execution of this
Agreement.  Your revocation of this Agreement must be by registered letter
addressed to the Vice President of Human Resources, must specifically revoke
this Agreement, and must be received by the Company prior to the eighth (8th)
day following the execution of this Agreement by you.  This Agreement becomes
effective, enforceable and irrevocable on the eighth (8th) day following your
execution of this Agreement.

 

7. The Company agrees to ensure that any obligation or remaining obligation to
you under this Agreement shall be assumed by any successor in interest to the
Company.

 

6

--------------------------------------------------------------------------------


 

If you agree to the terms of this Agreement, please sign and date below and
return this Agreement to me.

 

 

Sincerely,


 


SONUS NETWORKS, INC.,


 


 


 


 

 

By:

/s/ Kathleen Harris


 


 


KATHLEEN HARRIS

 

 

Vice President of Human Resources

 

 

YOU REPRESENT THAT YOU HAVE READ THE FOREGOING AGREEMENT, THAT YOU FULLY
UNDERSTAND THE TERMS AND CONDITIONS OF SUCH AGREEMENT AND THAT YOU ARE
VOLUNTARILY EXECUTING THE SAME.  IN ENTERING INTO THIS AGREEMENT, YOU DO NOT
RELY ON ANY REPRESENTATION, PROMISE OR INDUCEMENT MADE BY THE RELEASEES WITH THE
EXCEPTION OF THE CONSIDERATION DESCRIBED IN THIS DOCUMENT.

 

Accepted and agreed to:

 

 

/s/ Chuba Udokwu

 

October 10, 2008

Chuba Udokwu

 

Date

 

7

--------------------------------------------------------------------------------